EXHIBIT 10.4 [form10-q.htm]
 
AMENDMENT NUMBER ONE
TO THE
EG&G TECHNICAL SERVICES, INC. EMPLOYEES RETIREMENT PLAN
(2007 Restatement)


The EG&G Technical Services, Inc. Employees Retirement Plan, as restated
effective January 1, 2007, is hereby amended effective as of the date set forth
below.
 
1.  
Section 4.1(c) of the Plan is hereby amended effective as of January 1, 2009 to
read in its entirety as follows:

 
 
“(c)
Notwithstanding any other provision of this Plan to the contrary, the Accrued
Benefit of a Participant as determined under Section 4.1(b) shall not be less
than the Accrued Benefit of such Participant on December 31, 2003 as calculated
under the provisions of the Plan as in effect on December 31, 2003 prior to this
Amendment.

 
Subject to the provisions of Section 5.1, the monthly normal Retirement Income
payable upon retirement on or after Normal Retirement Date of a Participant who
participated in the EG&G Mound Applied Technologies, Inc. Salaried Employees’
Pension Plan or the EG&G Mound Applied Technologies, Inc. Hourly Paid Employees’
Pension Plan (the “Mound Plans”) prior to participating in the Prior Plan prior
to September 30, 1997 shall be equal to his Accrued Benefit, subject to
adjustment as provided in this Section 4.1(c).  Such Accrued Benefit shall first
be increased by adding thereto the Participant’s monthly accrued benefits under
the Mound Plans, determined in accordance with the provisions thereof in effect
on September 30, 1997.  Such adjusted Accrued Benefit shall then be offset by
the Accrued Benefit attributable to service described in Section 1.22, based on
Average Earnings as of the last date of such service.  The resulting adjustments
shall be indicated in Appendix A hereto.  Any monthly accrued benefits payable
under the Mound Plans shall be payable to the Participant pursuant and subject
to the terms and conditions of the Mound Plans in effect as of September 30,
1997, including (but not limited to) the timing, form of benefit and “rule of
80” provisions of the Mound Plans.”
 


 

EG&G Technical Services, Inc.            
Dated:  September 17, 2009   
By:
/s/ H. Thomas Hicks       Title: Vice President                  

 
 
 
i

--------------------------------------------------------------------------------